Citation Nr: 1828435	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  13-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability. 

2.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1956 to July 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was last before the Board in May 2017, whereupon it was remanded to the RO, via the Appeals Resource Center (ARC) located in Washington, D.C., for further development of the record.  Following the issuance of a November 2017 supplemental statement of the case (SSOC), the case was returned to the Board for its adjudication.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A copy of the transcript of that hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that a bilateral ankle disability is attributable to the Veteran's active service or to any incident of service. 

2.  The competent medical evidence does not demonstrate that a bilateral foot disability is attributable to the Veteran's active service or to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

The Board is cognizant that the Veteran's service treatment records (STRs) from his period of active duty have not been associated with the claims file.  VA is required to obtain relevant documents held by any Federal department or agency that the Veteran adequately identifies and authorizes the Secretary to obtain.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(e).  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claims since the records may have been lost, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not, however, lower the legal standard for proving a claim for service connection but simply increases the Board's obligation to consider that evidence which may be favorable to the Veteran.  Russo v. Brown, 9. Vet. 46, 51 (1996). 

In this case, the RO notified the Veteran in a December 2009 letter that he was requested to provide dates and locations of treatment during service, as well as statements from persons he knew in service who might have information about his claimed disabilities.  While the Veteran responded with several subsequent lay statements, these statements do not contain the type of specific information upon which VA could base a further search for service treatment records.  The Board will thus proceed with the record as currently constituted.  

Legal Criteria for Service Connection Claims

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Bilateral Ankle Disability

The Veteran contends that he developed a bilateral ankle disability during basic training as due to the strain he put on his ankles and that this condition persisted throughout service and continued after service.  Specifically, he has stated that he was given arch supports in service to help alleviate the pain in his ankles but that he continued to experience symptoms through service and after his discharge.  In the alternative, he asserts that he had a preexisting issue with his foot arches at the time that he entered service that was aggravated beyond its natural progression by service.  

At the outset, the Board dismisses the Veteran's contention that he had a preexisting bilateral foot arch condition that was permanently aggravated by service.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Regulations provide that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b); see generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089  (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  

As discussed in more detail below, the Veteran has submitted credible lay statements tending to show that he was experiencing foot arch pain prior to entering service; however, there is no objective medical evidence to support that he ever had a diagnosable foot and/or ankle condition prior to entering service.  Importantly, there is no entrance examination to review, and so no way in which to verify whether the Veteran was evaluated as having a foot and/or ankle condition upon entrance to service.  Accordingly, although the record does not currently contain an opinion as to whether the Veteran's bilateral ankle condition preexisted service and, if so, whether it was permanently aggravated by service, the absence of any objective medical evidence to support such a conclusion obviates the necessity for a medical opinion and leads to the conclusion that there is not clear and unmistakable evidence showing that a foot and/or ankle condition preexisted service and was not aggravated by service.  Therefore, the Board finds that the presumption of service is not rebutted and the Veteran's alternative theory of entitlement is dismissed.  Jordan, 17 Vet. App. at 261; Wagner, 370 F.3d at 1089.

Moving on, the Board again notes that there exist no service medical records documenting any of the Veteran's medical treatment during his service.  In consideration of VA's heightened duty to assist the Veteran in establishing support for his claims in light of the missing service medical records, the Board acknowledges that the Veteran has submitted several lay statements prepared by him and his family which attest to his experiencing symptoms of his claimed bilateral ankle disability during service and after his discharge from service.  

In a February 2011 statement, the Veteran's sister, a C.K.T, detailed that the Veteran experienced issues with his foot arches when he was in high school.  According to her, the Veteran reported to her that he had difficulty finding a proper fit for the arches in the boots issued to him during basic training and that he experienced painful arches throughout basic training.  After being sent to Germany in 1957, C.K.T. stated that the Veteran was not on his feet nearly as much as he was during basic training and as a result to her knowledge he did not continue to experience pain in his arches.  

Similarly, in a separate February 2011 statement, the Veteran's other sister, an M.K.O., also detailed that the Veteran experienced foot arch issues in high school and again also reported that the Veteran was complaining of experiencing pain in his arches during basic training.  According to M.K.O., the Veteran did not continue to experience pain in his feet and ankles after being sent to Germany because he was not on his feet nearly as much as he was during basic training.  

During the June 2016 hearing, the Veteran asserted that he sought treatment for his painful arches during basic training and was provided lifts for his boots that did not serve to alleviate his ankle and foot pain.  According to the Veteran he was not given a diagnosis to account for his ankle condition symptoms, although he did attest to receiving some minor follow-up care for his ankles while in service.  

Post-service, treatment records from a Dr. H.K. confirm that the Veteran suffered a gunshot wound to his right leg in June 1999, which ultimately resulted in a fracture of his right femur that shortened his right leg by three inches.  Dr. H.K. reported that he prescribed the Veteran a lift to compensate for his shortened right leg.  

Records from a Dr. M.R. that begin in April 2006 show that the Veteran was referred to Dr. M.R. with complaints of right leg and ankle weakness.  Dr. M.R. detailed that the Veteran reported that the symptoms began "more than 5 years ago," and he attributed the symptoms to residuals of the right femur gunshot wound.  Motor and sensory nerve conduction studies showed evidence of a sensorimotor polyneuropathy.  The impression at that time was idiopathic progressive polyneuropathy.  In a subsequent July 2007 record, Dr. M.R. commented that the right leg and ankle weakness was "likely the effect of an advancing polyneuropathy superimposed on a remote sciatic nerve injury from a gunshot wound." 

Outpatient records from a Dr. J.F. dating from April 2007 to April 2010 detail the Veteran's continued complaints of right ankle and foot pain.  Dr. J.F. did not provide any impression as to the possible etiology of the documented pain.  

Records from a Dr. M.H. show that the Veteran began complaining of right ankle pain and weakness in April 2006.  A physical examination at that time revealed tenderness over the posteromedial aspect of the ankle with some flattening of the arch and difficulty toe standing along with mild pain and weakness.  The impression was posterior tibial tendinitis, weakness attributable to the prior gunshot wound, and achilles tendinitis.  Subsequent treatment records dated through to April 2010 show that the Veteran continued to receive treatment for his right ankle and foot and also began to receive treatment for his left ankle and foot as well.  At no point did Dr. M.H. attribute this symptomatology to anything other than the right femur gunshot wound and the right femur fracture that occurred in 1999.  

In an April 2011 statement, Dr. M.R. stated that it was at least as likely as not that the Veteran's ankle and leg disabilities were attributable to repetitive stress injuries to the ankles in service.  Dr. M.R. further commented that the Veteran had weak arches and received standard boots while in service that caused him to develop ankle pain after repetitive use in service.  

In a June 2016 correspondence, a Dr. C.P., who identified himself as the Veteran's treating physician, stated that the Veteran currently had a bilateral ankle injury which was related to his time in service.  He further specified that the injury was due to the Veteran's participation in high-impact activities while wearing boots that offered little to no support.  

The Veteran was afforded a VA examination in November 2016 to specifically evaluate the nature and etiology of his bilateral ankle conditions.  After reviewing the claims file, the examiner noted prior diagnoses of posterior tibial tendonitis and idiopathic sensorimotor polyneuropathy.  The Veteran reported that he had been prescribed arch supports for his right ankle through VA but that the supports were not strong enough and so he fashioned his own steel supports that he had been using for some time.  The Veteran also stated that he did not utilize any arch supports for his left ankle and further that he did not experience any symptoms in his left ankle.  

After reviewing the claims file and the results of the in-person examination, the November 2016 examiner found that it was less likely than not that the Veteran's bilateral ankle condition was attributable to service.  The examiner acknowledged that there were no service treatment records available to verify the Veteran's claims regarding the development of the bilateral ankle symptomatology, but then highlighted the fact that there were no records in the claims file documenting any treatment for a bilateral ankle condition in the years immediately following service.  Furthermore, the examiner noted that the Veteran did not complain of bilateral ankle pain for seven years from 1999 following the right femur gunshot wound through to 2006.  

In a September 2016 correspondence received by VA in August 2017, Dr. C.P., stated that a physical examination revealed an old healed fracture that was likely from the Veteran's time in service.  Dr. C.P. opined that the old fracture resulted in the Veteran's currently diagnosed post-traumatic ankle arthritis.  

Pursuant to the Board's remand, the claims file was provided to the November 2016 VA examiner in order to elicit an addendum opinion regarding the etiology of the bilateral ankle condition.  After acknowledging that the Veteran's sisters had reported that the Veteran complained of pain in his foot arches while in service, and reviewing the positive etiology opinion offered by Dr. C.P., the examiner confirmed that it was less likely than not that bilateral ankle condition was incurred in or otherwise attributable to service.  In support thereof, the examiner first noted that the Veteran's various diagnoses, including degenerative joint disease of the ankles, posterior tibial tendonitis, and sensorimotor peripheral neuropathy, all first manifested according to the record in 2006.  The examiner then established that the etiology of each diagnosed condition was more likely due to either the right femur gunshot wound or to natural age progression.  As for the statements of the Veteran's sisters, the examiner noted that the reports of the Veteran experiencing foot arch pain in service were not supported by any objective medical evidence.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that service connection is warranted for a bilateral ankle condition.  To begin, as there are no service treatment records to review, it is difficult to establish that the Veteran developed an ankle condition in service as he contends.  The Board does acknowledge that the Veteran's two sisters have attested to the fact that he complained of experiencing pain in his feet during basic training while talking to them after the fact.  However, although both the Veteran and his sisters are credible to report as to the incidence of his bilateral ankle  symptomatology, Layno v. Brown, 6 Vet. App. 465 (1994), the fact remains that there is no objective medical evidence to suggest that the Veteran actually incurred a bilateral ankle condition in service or that he experienced any symptomatology potentially attributable to a bilateral ankle condition while in service.  Neither the Veteran nor his sisters have demonstrated that they have the training or credentials necessary to state authoritatively that any reported symptomatology is attributable to an in-service bilateral ankle condition.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's assertions must be considered in light of the medical opinions of record.  Where, as here, there are conflicting medical opinions in the claims file, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinion offered by the November 2016 VA examiner both during the examination and in the June 2017 addendum is supported by a thorough evaluation of the Veteran's medical history, to include an evaluation of the likelihood that the Veteran's various diagnoses were related to either the right femur gunshot wound and/or natural age progression.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, not only did the examiner rely on the available treatment records, but the November 2016 examiner specifically referred to medical literature to demonstrate how unlikely it would be for the bilateral ankle condition to result from purported stress injuries in service.  Accordingly, the Board affords the November 2016 VA examiner's opinion significant probative weight. 

By contrast, the opinions of both Dr. M.R. in April 2011 and Dr. C.P. in June and in September 2016 are wholly unsupported by any rationale other than a reference to the Veteran's self-reported history of in-service injury.  Neither doctor specified that they reviewed the entire claims file before setting forth an opinion, nor did either doctor make any findings regarding specific evidence from the claims file.  Importantly, neither doctor made any attempt to explain the lack of complaints of bilateral ankle symptomatology for nearly seven years following the right femur injury during a time when the Veteran was receiving regular treatment for other orthopedic issues.  In summation, although Dr. M.R and Dr. C.P.'s opinions do support the Veteran's assertions, it is unclear upon what basis their conclusions were made.  Without a rationale supported by the evidence of record, the Board cannot attribute significant probative weight to either opinion.   

Thus, the Board finds that the opinion offered by the November 2016 VA examiner is the most persuasive opinion of record and warrants the greatest probative weight on the issue at hand.  In light of the lack of any other objective medical evidence tending to show that the bilateral ankle condition was incurred in service, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim of service connection for a bilateral ankle condition on a direct basis pursuant to 38 C.F.R. § 3.303(a).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, as discussed above the Board found the November 2016 VA examiner's opinion to be far more persuasive than the Veteran's contentions regarding his development of a bilateral ankle condition, even with the support of his sisters and the two private doctors, as all of this evidence, while credible, was wholly unsupported by the objective medical evidence of record.  Thus, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral ankle condition is otherwise attributable to service.  38 C.F.R. § 3.303(d).

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Bilateral Foot Disability

In much the same way as he contended regarding the bilateral ankle condition, the Veteran asserts that his bilateral foot condition developed in service or is otherwise attributable to service.  Again, in the alternative, the Veteran argues that he had a preexisting foot arch condition that was aggravated permanently by service; however, as established above, there is not clear and unmistakable evidence showing that a foot and/or ankle condition preexisted service and was not aggravated by service; thus, the presumption of soundness is not rebutted, and the Board will not address this contention further.  

In addition, the Board notes that the evidence pertinent to the Veteran's bilateral foot condition claim is much the same as it was for the Veteran's bilateral ankle condition claim, and so it will not detail that evidence again.  The only evidence unique to the bilateral foot condition claim is the November 2016 VA foot examination, which was administered by the same examiner who administered the November 2016 ankle examination.  During that examination, the Veteran reported that he hurt his right foot in service in basic training, but had no complaints regarding his left foot.  Since service he stated that he had been using arch supports in his shoes and further that he had to make his own steel supports when the VA-issued supports ended up being too flimsy.  

The examiner reviewed the claims file and found radiographic evidence of degenerative arthritis in the right foot with a mild right foot hallux deformity.  The examiner also acknowledged that the Veteran had an old healed fracture deformity of the fifth metatarsal.  However, a physical examination revealed no evidence of any symptoms.  It was the examiner's ultimate impression that the pain symptomatology in both feet was attributable to idiopathic sensorimotor peripheral neuropathy that was caused by a multitude of factors, mostly to include the right femur fracture in 1999. 

As for the etiology of the bilateral foot condition, the examiner found that it was less likely than not that the foot condition was incurred in service or otherwise attributable to service.  The examiner highlighted the lack of any complaints of foot pain for nearly seven years following the right femur gunshot wound and again noted that there was no service treatment records or any medical records from the time immediately following service.  Regarding Dr. C.P.'s positive opinion, the examiner found that there was no evidence to support Dr. C.P.'s determination that the Veteran had a preexisting foot injury or that it was aggravated by service.  

Again, as directed by the Board, the claims file was forwarded to the November 2016 VA examiner in order to elicit an addendum opinion in June 2017 regarding the etiology of the bilateral foot condition.   As the examiner offered the same rationale regarding the foot condition as they did to support the negative etiology opinion for the ankle condition, the Board will not reiterate that rationale here, and will only state that the examiner affirmed the negative etiology opinion for the bilateral foot condition 

Upon consideration of the record, the Board finds that the preponderance of the evidence is also against a determination that service connection is warranted for a bilateral foot condition.  Again, although the Veteran and his two sisters have credibly attested to the fact that he experienced pain in his feet during basic training, the fact remains that there is no objective medical evidence to suggest that the Veteran actually incurred a bilateral foot condition in service or that he experienced any symptomatology potentially attributable to a bilateral foot condition while in service.  As stated, neither the Veteran nor his sisters have demonstrated that they have the training or credentials necessary to state authoritatively that any reported symptomatology is attributable to an in-service bilateral foot condition.  Jandreau, 491 F.3d at 1372.  

The Board similarly finds that the November 2016 VA examiner's opinion is far more probative than the opinions of either Dr. M.R. or Dr. C.P.  Once again, the opinion offered by the November 2016 VA examiner both during the examination and in the June 2017 addendum is supported by a thorough evaluation of the Veteran's medical history, to include an evaluation of the likelihood that the Veteran's various diagnoses were related to either the right femur gunshot wound and/or natural age progression.  On the other hand, as stated previously, neither Dr. M.R. nor Dr. C.P. provided a sufficient rationale for their conclusions, and both of them overlooked significant evidence; as such, it is unclear why they determined that the Veteran's bilateral foot disability was attributable to service.  Accordingly, since the VA examiner relied on both the claims file and a reference to medical literature, and the private doctors did not, the Board affords the November 2016 VA examiner's opinion far more probative weight than either Dr. M.R. or Dr. C.P. 

In summation, the Board concludes not only that the preponderance of the evidence weighs against the Veteran's claim of service connection for a bilateral ankle condition on a direct basis pursuant to 38 C.F.R. § 3.303(a), but also that the evidence weighs against a finding that the Veteran's bilateral ankle condition is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Furthermore, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).


ORDER

Service connection for a bilateral ankle condition is denied. 

Service connection for a bilateral foot condition is denied.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


